256 S.W.3d 314 (2008)
In re TEAM ROCKET, L.P., MLF Airframes, Inc., and Mark L. Frederick, Relators.
No. 14-06-00136-CV.
Court of Appeals of Texas, Houston (14th Dist.).
April 25, 2006.
Lous McCreary and Cynthia T. Sheppard, for Team Rocket L.P. and MLF Airframes Inc.
Gary Linn Evans, for Leslie Joan Creekmore.
Panel consists of Justices HUDSON, FOWLER and SEYMORE.

MEMORANDUM OPINION
PER CURIAM.
On February 17, 2006, relators, Team Rocket, L.P., MLF Airframes, Inc., and Mark L. Frederick, filed a petition for writ of mandamus in this Court,[1] requesting we order the Honorable Thomas R. Culver, III, presiding judge of the 240th District Court of Fort Bend County, Texas, to vacate his order denying relators' motion to transfer venue in the underlying personal injury case.[2]
Relators have failed to establish entitlement to the requested mandamus relief. Accordingly, we deny relators' petition for writ of mandamus.
NOTES
[1]  See TEX. GOV'T CODE ANN. § 22.221 (Vernon 2004); see also TEX.R.APP. P. 52.1.
[2]  Relators also filed a motion for an emergency stay on February 21, 2006, which we denied on February 23.